UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-7589


ROBBIE COLLINS,

                  Petitioner - Appellant,

          v.

ANTHONY PADULA,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Cameron McGowan Currie, Senior
District Judge. (2:12-cv-00710-CMC)


Submitted:   February 11, 2014              Decided:   February 19, 2014


Before AGEE and      DIAZ,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Remanded by unpublished per curiam opinion.


Robbie Collins, Appellant Pro Se.    Donald John Zelenka, Senior
Assistant Attorney General, Alphonso Simon, Jr., Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Robbie Collins seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2012) petition.                              The

notice   of    appeal   was    received        in   the   district    court   shortly

after    expiration     of    the   appeal      period.       Because      Collins    is

incarcerated, the notice is considered filed as of the date it

was properly delivered to prison officials for mailing to the

court.    See Fed. R. App. P. 4(c)(1); Houston v. Lack, 487 U.S.
266 (1988).      Although the record indicates that Collins did not

give    the   notice    of    appeal   to       prison    officials     until   after

expiration of the appeal period, Collins claimed in the notice

that he had sent an earlier notice of appeal to the district

court.    The record does not contain any earlier notice of appeal

or reveal when Collins may have given any such notice of appeal

to prison officials for mailing.                    Accordingly, we remand the

case for the limited purpose of allowing the district court to

obtain    this   information        from    the     parties    and    to    determine

whether the filing was timely under Fed. R. App. P. 4(c)(1) and

Houston v. Lack.         The record, as supplemented, will then be

returned to this court for further consideration.

                                                                              REMANDED




                                           2